DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Nagasuna et al. U.S. Patent Number 5,229,488 optionally in view of Yoshinaga et al. U.S. Patent Number 5,087,656. 
7 to 100 parts by weight of water and a reducing substance in the presence of 0.01 to 5 parts by weight of at least one additive selected from the group consisting of water-insoluble fine powders and surfactants. The absorbent resin thus produced excels in absorption properties and exhibits a low residual monomer content, see abstract and column 2, lines 30-49. The additive is preferably silicon dioxide, aluminum oxide or activated carbon, and the most preferred particle size is no more than 10 microns, see column 4, lines 12-50. The method of making the absorbent resin containing the additive is set forth in column 6, line 58 to column 7, line 66, and examples.
Applicant’s attention is drawn to Example 5 (see Table 1)  which teaches one hundred (100) parts of (b) the absorbent resin powder obtained in Referential Example was mixed with 2.0 part of Activated Carbon as (A) an additive. An aqueous liquid of a reducing substance was prepared by dissolving 0.05 part of sodium hydrogen sulfite as a reducing substance in 10 parts of water and 2 parts of isopropanol. By the use of a high-speed rotary paddle type mixer, the aqueous liquid was mixed with the aforementioned mixture of (b) the absorbent resin powder and silicon dioxide. Then, the resultant mixture was heated in a convection type hot-air drier at 70oC. for 2 hours, to obtain an absorbent resin (1) of this invention. The residual monomer content of the absorbent resin (1) was 52 ppm and the ratio of decrease of the residual monomer was 86%.  

One hundred (100) parts of the absorbent resin (b) powder obtained in Referential Example was mixed with 0.5 part of silicon dioxide (produced by Nippon Aerosil K.K. and marketed under trademark designation of "Aerosil 380"). By the use of a high-speed rotary paddle type mixer, an aqueous solution of 0.2 part of sodium hydrogen sulfite as a reducing substance in 5 parts of water was mixed with the aforementioned mixture of the absorbent resin and silicon dioxide. Then, the produced mixture was moistened by being stirred and, at the same time, exposed to steam. A sample of the moistened mixture was found by analysis to have a water content of 34 parts. The mixture was heated in a convection type hot-air type drier at 100.degree. C. for 2 hours, to obtain an absorbent resin (17) of the present invention. The residual monomer content in the absorbent resin (17) was 105 ppm and the ratio of decrease of the residual monomer was 71%.”. 
 	Thus Example 17 teaches a process wherein Aerosil 380 (i.e. silica having a BET specific surface area of 380 m2/g) is combined with a polyacrylate super-absorbent polymer and then subsequently 0.2 parts sodium hydrogen sulfite in 5 parts of aqueous solution is added to the mixture of super-absorbent polymer and silica. After which mixing occurs with heating, followed by the composition being dried in a convection type hot air drier.  Said process is deemed to meet all the limitations of Applicant’s claimed process of making.
	Nagasuna et al. differs from applicant’s claimed invention in the following ways: 1) Nagasuna et al.’s process first make a mixture comprising: A) a superabsorbent polymer, B) an additive (e.g. activated carbon or silicon dioxide) and C) an aqueous 
	Applicant’s invention is deemed to be obvious over Nagasuna et al.’s process of making superabsorbent resin as set forth in Example 5, even though said process first make a mixture comprising: A) a superabsorbent polymer, B) an additive (e.g. activated carbon or silicon dioxide) and C) an aqueous solution of reducing agent (e.g. sodium hydrogen sulfite) and then heating the mixture. It is well known in the art that outside an empirical showing of criticality, ordinary process steps taken concurrently are the functional equivalent of steps taken successively. As such, Nagasuna et al.’s process of mixing the components first and then heating them to 70oC as set forth in Example 5 is deemed to produce a superabsorbent product that has good anti-caking properties. 
If it be the case that silicon dioxide is used as the additive and that porosity of the Aerosil 380 used in Example 17 does not actually meet Applicant’s claimed limitation of 50% or more, as set forth in independent claim 1, then Nagasuna et al. is taken in view of the secondary reference to Yoshinaga et al..
Yoshinaga et al. teach a highly water-absorptive powdery polymer composition comprising a mixture of a highly water-absorptive powdery polymer and a porous powder of a high-purity silicon dioxide, said powder having (a) a mean particle size of 0.1 to 30 microns as measured by the Coulter counter method and (b) a specific surface area of 500 m2 /g or more as measured by the BET (Brunauer-Emmett-Teller) method, column 5, lines 13 to 46. Yoshinaga et al.’s said high-purity silicon dioxide particles are deemed to have a porosity of 50% or more.
It would have been obvious to one having ordinary skill in the art to use the Yoshinaga et al.’s disclosure to high-purity silicon dioxide particles that meet all of Applicant’s claimed particle limitations, including the porosity limitation, as strong motivation to actually use Yoshinaga et al.’s said silicon dioxide particles in lieu of or in combination with the Aerosil 380 silica particles actually used in Nagasuna et al.’s process of Example 17 for the benefits said silica particles would impart to the composition made by Nagasuna et al.’s process. 

Claim(s) 12 is/are under 35 U.S.C. 103 as being obvious over Nagasuna et al. U.S. Patent Number 5,229,488 in view of Yoshinaga et al. U.S. Patent Number 5,087,656. 
Nagasuna et al. and Yoshinaga et al. have been described above. 
Nagasuna et al. differs from Applicant’s claimed invention in that there is not a direct disclosure to where the particles (B) have a BET specific surface area of 500-1500 m2/g. 
It would have been obvious to one having ordinary skill in the art to use the Yoshinaga et al.’s disclosure to high-purity silicon dioxide particles having (a) a mean particle size of 0.1 to 30 microns as measured by the Coulter counter method and (b) a specific surface area of 500 m2 /g or more, as strong motivation to actually use Yoshinaga et al.’s said silicon dioxide particles in lieu of or in combination with the Aerosil 380 silica particles actually used in Nagasuna et al.’s process of Example 17 for 

Claim(s) 18 is/are under 35 U.S.C. 103 as being obvious over Nagasuna et al. U.S. Patent Number 5,229,488, optionally in view of Yoshinaga et al. U.S. Patent Number 5,087,656, and mandatorily in view of Kitano et al. U.S. Patent Application Publication Number 2007/0225160 A1.
Nagasuna et al. and Yoshinaga et al. have been described above, and this rejection builds on the first rejection made above. 
Nagasuna et al. differs from Applicant’s claimed invention in that there is not a direct disclosure to a process step of testing the prepared super-absorbent polymer for its anti-caking properties, after its preparation as set forth in Example 17. 
Kitano et al. teach a method for being capable of sufficiently exerting property improvement effect by the addition of additive particles other than water-absorbing resin to water-absorbing resin particles. The problems can be solved by using additive particles having over cohesive particles in an amount equal to or less than a predetermined amount, or by using the additive particles by crushing or classifying in advance, before mixing with water-absorbing resin particles. Alternatively, the problem can be solved by subjecting a mixture of the water-absorbing resin particles and the additive particles to pneumatic transportation processing, in particular, in a heated state, after mixing or at the same time as mixing. Further, the present invention provides a water-absorbing resin composition, which is capable of stably exerting high-level property. The problems can be solved by a water-absorbing resin composition, where 
 Kitano et al. directly discloses that his method of making the superabsorbent polymers with additive particles, such a silica particles, was to reduce caking of the superabsorbent polymer composition, see section [0007] and [0010]. Kitano et al.’s said process requires testing/checking the resulting superabsorbent compositions for their anti-caking properties.
It would have been obvious to one having ordinary skill in the art to use the Katano et al.’s said disclosure of making superabsorbent polymers having reduced caking properties and checking the results, as strong motivation for one having ordinary skill in the art to actually check the superabsorbent compositions made by Nagasuna et al. for their anti-caking properties, since having anti-caking properties is known in the art to be highly desirous. 

Claim(s) 19-26 is/are under 35 U.S.C. 103 as being obvious over Nagasuna et al. U.S. Patent Number 5,229,488, optionally in view of Yoshinaga et al. U.S. Patent Number 5,087,656, and mandatorily in view of Won et al. U.S. Patent Number 2014/0051813 A1. 
Nagasuna et al. and Yoshinaga et al. have been described above, and this rejection builds on the first rejection made above. 
Nagasuna et al. differs from Applicant’s claimed invention in that Nagasuna et al.’s generic process of making their superabsorbent polymers, prior to combining them 
Won et al. teach a preparation method of a superabsorbent polymer, and specifically to a method of preparing a superabsorbent polymer including the steps of: preparing a hydrous gel phase polymer by thermal polymerizing or photo-polymerizing a monomer composition including a water-soluble ethylene-based unsaturated monomer and a polymerization initiator; drying the hydrous gel phase polymer; milling the dried polymer; classifying the milled hydrous gel phase polymer into two or more grades by particle size; adding a surface cross-linking agent to each hydrous gel phase polymer classified into two or more grades; and carrying out a surface cross-linking reaction of the hydrous gel phase polymer to which the surface cross-linking agent is added, see abstract, [0050], Examples and claims. Won et al.’s said preparation method is deemed to be basically identical to Applicant’s claimed method of making the superabsorbent polymer itself as set forth in claims 19-26.
It would have been obvious to one having ordinary skill in the art to use Won et al.’s said preparation method of making superabsorbent polymers, that reads on Applicant’s claimed method of claims 19-26, as strong motivation to actually use said method to make the superabsorbent polymers used in Nagasuna et al. invention for the benefits that said method of making imparts to the superabsorbent polymer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-2, 4-5, 7-10, 12 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,486,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims, such as claims 2-4, make it explicitly clear that a heating step of the polymer, particles and/or water can be performed either by itself or in conjunction with the aging step. When such a heating step is actually used in patented independent claim 1, all of applicant’s claims are clearly obvious over the patented claims since the rest of the dependent patented claims are virtual identical to applicant’s pending dependent claims.  

Claims 1-2, 4-5, 7-10, 12 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims, such as claims 2 and 19, make it explicitly clear that the aging step is conducted with heating at a temperature from 26 to 95oC.. Patented claim 5 teaches a water concentration range of 1 to 10 parts by weight water based on 100 parts by weight superabsorbent polymer. Patented claim 4 teaches that the concentrations of the particles are from 0.001 to 2.0 parts per 100 parts of superabsorbent polymer. Patented claims 13 teaches that the particles are selected from silica, alumina, carbon or Titania. When such a heating step is actually used in patented independent claim 1, all of applicant’s claims are clearly obvious over the patented claims since the rest of the dependent patented claims are virtual identical to applicant’s pending dependent claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.